Citation Nr: 1144698	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a compensable initial disability rating for residuals of a left distal fibula fracture.

3.  Entitlement to a compensable initial disability rating for urticaria.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1992, to include service in the Southwest Asia theater of operations from August 1990 to April 1991, where the Veteran did engage the enemy in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Pursuant to the Veteran's request for a hearing before a Board member, expressed in his September 2007 substantive appeal, a Travel Board hearing in this matter was scheduled to take place at the Waco RO.  The Veteran did not appear at the scheduled hearing and VA has not received any request to reschedule it.

By way of procedural history, in October 2004, VA received the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and disorders of the left ankle, left shoulder, right shoulder, bilateral hands, bilateral wrists, eyes, memory loss, sleep disorder, anger problems, neurological problems in the upper and lower extremities, and hearing loss.  An April 2005 rating decision granted service connection for residuals of left distal fibula fracture and for urticaria, and for each, assigned a non-compensable disability rating effective from October 8, 2004.  The Veteran's remaining claims were denied.

In October 2004, VA received the Veteran's timely Notice of Disagreement, in which the Veteran sought appeal for all of the issues addressed in the October 2004 rating decision.  After receipt of additional evidence, an October 2007 rating decision granted service connection for anxiety disorder and depression with PTSD symptoms, with an assigned initial disability rating of 30 percent, effective from October 8, 2004.  As stated on the title page of that rating decision, the RO's grant was to be construed as also resolving the Veteran's previously separate service connection claims for memory loss, anger problems, PTSD, and sleep disorder; all of which were shown to be symptoms related to the Veteran's diagnosed anxiety and depression.  In September 2007, the Veteran filed a substantive appeal, via VA Form 9, thereby perfecting his appeal as to the remaining issues of entitlement to service connection for disorders of the bilateral shoulder, bilateral hands, bilateral wrists, bilateral eyes, bilateral hearing loss, migraine headaches, and neurological disorders of the upper and lower extremities, and entitlement to compensable initial disability ratings for residuals of left distal fibula fracture and urticaria.

The matter was subsequently certified to the Board.  In a July 2010 decision and remand, the Board denied the Veteran's claims of service connection for disabilities of the bilateral shoulders, bilateral hands, bilateral wrists, neurological disorders of the upper and lower extremities, bilateral eyes, and bilateral hearing loss.  Issues of the Veteran's entitlement to service connection for migraine headaches and to initial compensable disability ratings for left distal fibula fracture and urticaria were remanded for further development, to include scheduling the Veteran for new VA examinations to determine the current severity of his service-connected left distal fibula disability and urticaria.  The Board also directed that the RO obtain an addendum from the same physician who performed the Veteran's prior March 2005 VA examination as to the etiology of the Veteran's migraine headaches.  Alternatively, if the same physician who performed the prior VA examination was not available, the Veteran was to be afforded a new VA examination.

Consistent with the Board's remand instructions, the Veteran was scheduled for neurological and orthopedic VA examinations, to be performed in July 2010.  The Veteran did not appear for either examination.  In October 2010, VA contacted the Veteran and inquired whether he wished to reschedule his VA examinations.  The Veteran responded that he did, and accordingly, his VA examinations were rescheduled to take place in November 2010.  Once again, however, the Veteran did not appear, but this time advised VA that he wished to change the location of the examinations.  In December 2010, the RO wrote to the Veteran and asked that he identify a VA medical center location where he preferred to schedule his examinations.  Although a response from the Veteran is not documented in the claims file, the Veteran apparently did respond, as his VA examinations were rescheduled yet again to take place in January 2011.  The Veteran again did not appear for the scheduled examinations and no cause was given for his failure to report.

With respect to the Veteran's service connection claim for migraine headaches, in lieu of a full VA examination, the Veteran's claims file was provided to a VA staff physician for his review and etiology opinion.  The VA's physician is expressed in a January 2011 report that is associated with the claims file.  The Board notes that the VA physician who authored the January 2011 addendum is not the same physician who performed the Veteran's prior March 2005 VA examination.  Nonetheless, as discussed more fully below, the Board is satisfied that the action directed in its July 2010 decision and remand has been substantially performed.  Hence, the Board is prepared to proceed in adjudicating the issues framed above.


FINDINGS OF FACT

1.  The Veteran's migraine headaches existed prior to his period of active duty service and continue to this day.

2.  The Veteran's migraine headaches were aggravated by his active duty service.

3.  For all periods relevant to this appeal, the Veteran's residuals of a left distal fibula fracture have been productive of left foot pain and numbness, but have not been manifested by any ankylosis, nonunion or malunion of any joints, or loss of motion of the left foot and ankle.

4.  For all periods relevant to this appeal, the Veteran's urticaria has been productive of periodic hives, but has not been manifested by four or more episodes and has not required treatment with antihistamines, sympathomimetics, or intermittent or continuous systemic immunosuppressive therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  The criteria for a compensable initial disability rating for residuals of a left distal fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5271 (2011).

3.  The criteria for a compensable initial disability rating  for urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4,118, Diagnostic Code 7825 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the issue concerning the Veteran's entitlement to service connection for migraine headaches, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Insofar as the Veteran's claims for compensable initial disability ratings for residuals of a left distal fibula fracture and urticaria, letters were mailed to the Veteran in November 2004, December 2004, and in January 2005 which purported to inform the Veteran as to the information and evidence necessary in substantiating his service connection claims.  Those letters, however, were individually and collectively insufficient in that they failed to provide the Veteran with information as to the specific elements which must be met in order for service connection to be granted.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's April 2005 rating decision.  In a December 2006 letter, the Veteran was properly advised as to the evidence and information needed to substantiate his service connection claims.  Also in accordance with Dingess, the Veteran was advised that a disability rating and effective date would be assigned in the event that service connection was granted.  Thereafter, the Veteran's claims were readjudicated in an August 2007 Statement of the Case.

Although the December 2006 letter was untimely in that it was issued after the Veteran's claims were initially adjudicated, the Board finds that the proper March 2006 letter followed by the RO's August 2007 Statement of the Case cured the inherent defects in the RO's November 2004, December 2004, and January 2005 letters.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His claims submissions, service treatment records, and identified VA and private treatment records have also been obtained and associated with the record.  A VA examination to determine the severity of the Veteran's urticaria and the residuals from his left distal fibula fracture was afforded in March 2005.  Although, as discussed above, the March 2005 VA examination was deemed insufficient for the purposes of rendering a decision in the Veteran's claims, the Veteran has failed to appear for multiple scheduled and rescheduled VA examinations.  Most recently, the Veteran failed to appear for VA examinations scheduled to take place in January 2011, and no cause for the Veteran's absence has been given.

When a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  Moreover, the Board notes that VA's duty to assist a veteran is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Veteran's claims for compensable initial disability ratings arise out of his original compensation claims for service connection for residuals of a left distal fibula fracture and urticaria.  Accordingly, no further effort will be expended to schedule the Veteran yet again for a new VA examination.  Rather, the Board will proceed to adjudicate the Veteran's claims based upon the evidence already of record.
 
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.






II.  Service Connection Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Given the plain meaning of 38 U.S.C.A. § 353, and the purposes of the veterans disability laws, we hold that temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  "The determination of whether a preexisting disability was aggravated by service is a question of fact."  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Migraine Headaches

Upon review of the evidentiary record, the Board finds that the Veteran did experience migraine headaches prior to his active duty service and that his migraine headaches were aggravated by his active duty service.  Hence, the Veteran is entitled to service connection for migraine headaches.

A review of the Veteran's May 1989 enlistment examination report reflects that the Veteran did report a prior medical history which included a concussion.  Nonetheless, the Veteran expressly denied having any residual neurological symptoms that resulted from his reported head injury.  Moreover a clinical neurologic examination and an examination of his head were objectively normal.  Subsequent service treatment records do not indicate any complaints of headache symptoms, nor do they indicate any treatment for headaches.  Nonetheless, at his April 1992 separation examination, the Veteran stated that he had been experiencing frequent and severe headaches, which he characterized at the time as migraine headaches, for the preceding four or five year period.  Thus, according to the Veteran's statement, he had been experiencing migraine headaches prior to his entry into active duty service.

In instances where no pre-existing disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the "presumption of soundness" arises.  38 U.S.C.A. § 1111.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and found that, when no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the burden then falls on the government to rebut the presumption of soundness.  The Federal Circuit held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  In May 2005, 38 C.F.R. § 3.304 was amended to reflect the Federal Circuit's analysis in Wagner.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of soundness will govern and the disability will be considered to have been incurred in service if all other requirements for service connection are established.

As noted above, the Veteran's May 1989 enlistment examination report does not note any abnormal findings related to migraine headaches.  Hence, the Veteran must be presumed to have been in sound condition, as relating to migraine headaches, at the time of his entry into service.  Nonetheless, that presumption is rebutted by the Veteran's own report that he had been experiencing migraine headaches prior to service.  The Board notes that in addition to statements made at his April 1992 separation examination, the Veteran also acknowledged at a March 2005 VA examination that his migraine headaches had existed prior to his active duty service.  Under the circumstances, the Board finds that the presumption of soundness has been rebutted by clear and convincing evidence.  Hence, the Board finds that the Veteran's migraine headaches did pre-exist his active duty service.  Accordingly, the Veteran's claim of service connection for migraine headaches turns on the question of whether his migraine headaches were aggravated by his active duty service.

In this regard, the Board first notes the Veteran's contentions, as noted at his March 2005 VA examination, that his migraine headaches became worse after a parachute jump during his active duty service.  Although the Board notes that the Veteran does not provide specific details such as the approximate date or place of the parachute jump, it nonetheless finds that the credibility of the Veteran's assertion of worsening is not contradicted by any other evidence in the record.  Although the March 2005 VA examiner confirmed a diagnosis of migraine headaches, the VA examiner did not offer an opinion as to the etiology of the diagnosed condition.

As noted above, multiple efforts were made to schedule the Veteran for a new VA examination to determine the etiology of his migraine headaches.  Despite the Veteran's failure to report to the examinations, VA obtained a January 2011 claims file review and addendum report from a VA staff physician.  In the report, the VA staff physician clearly expressed that, based upon the medical history provided by the Veteran at his March 2005 VA examination, the Veteran's migraine headaches existed prior to his active duty service and were aggravated by his active duty service.  Once again, the Board does not find any evidence in the record which tends to contradict the VA staff physician's conclusion.

Accordingly, the Board finds that the Veteran is entitled to service connection for migraine headaches.  To that extent, this appeal is granted in full.


III.  InitialDisability Rating Analysis

A.  General Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

B.  Initial Disability Rating for Residuals of a Left Distal Fibula Fracture

In the RO's April 2005 rating decision, the Veteran was granted service connection for residuals of a left distal fibula fracture and was assigned a non-compensable initial disability rating, effective from October 8, 2004 and pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  The Veteran now seeks a higher initial disability rating.  He has not asserted any arguments contesting the assigned effective date.

Under DC 5262, disabilities marked by malunion of the tibia and fibula with slight knee or ankle disability are rated as 10 percent disabling.  A 20 percent disability rating is awarded for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  Finally, a maximum schedular 40 percent disability rating is appropriate for nonunion of the tibia and fibula with loose motion and requiring a brace.

Consistent with Schafrath, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been expressly raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional rating criteria under DC 5271 (disability ratings based upon loss of motion of the ankle joint) may be applicable in this case.  Under DC 5271, disability manifested by moderately limited motion of the ankle is assigned a 10 percent disability rating.  A maximum schedular 20 percent disability rating is assigned for marked limited motion of the ankle.  For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board also acknowledges the existence of additional rating criteria under DCs 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (status post astragalectomy).  Nonetheless, in the absence of any evidence showing the presence of any ankylosis or malunion, the Board finds that those criteria are not applicable in this case.

The Veteran's service treatment records show that he twisted his left ankle during a parachute drop exercise in December 1991 and sustained a torsion fracture of the left tibia.  The Veteran's ankle was placed on a cast and he was placed on crutches for ambulation.  Follow-up service treatment records from February 1992 reflect that the Veteran's cast was removed at that time and that x-rays revealed that the Veteran's bones were aligned and showing good calcification.  Swelling and atrophy over the left ankle were noted.  Range of motion of the left foot included plantar flexion to 30 degrees, dorsiflexion to 7 degrees, inversion to 5 degrees, and full eversion.  At his April 1992 separation examination, the Veteran reported ongoing left ankle and knee pain.

Notwithstanding the Veteran's report of ongoing left ankle and knee pain at his separation examination, post-service treatment records do not indicate regular treatment for residuals of his left ankle and leg injury.  In this regard, VA treatment records from October 1992 document reported left leg pain and weakness.  The treatment records then reflect a ten year hiatus in treatment for the Veteran's left leg and ankle until December 2002, at which time the Veteran reported pain and numbness on the bottom of his left foot.  Similar complaints were reported by the Veteran at a January 2003 follow-up treatment.  Once again, however, subsequent VA and private treatment records do not indicate any follow-up treatment related to his left leg and ankle.

In March 2005, the Veteran was afforded a VA examination to determine the severity of the residuals from his left ankle and leg injury.  At that time, the Veteran reported left ankle pain, along with ongoing numbness and pain on the bottom of his left foot.  On examination, range of motion of the left foot was within normal limits, as demonstrated by the Veteran's dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees.  No pain was noted during motion and repetitive motion did not result in any further loss of motion.  The Veteran also reported numbness in the left fourth toe, with point tenderness located at the left fourth metatarsal region.  Although the VA examiner opined that the findings in the Veteran's left fourth toe were a possible neuroma or metatarsalgia, he did not offer an opinion as to whether it was related to the Veteran's in-service injury.

As discussed above, multiple efforts have been made to schedule the Veteran for a new VA examination to determine the current severity of his left ankle and leg disability, and also, to determine the etiology of the Veteran's left fourth toe neuroma or metatarsalgia.  In view of the Veteran's failure to report, without cause, to his scheduled VA examinations, the Board will simply proceed to rate the Veteran's disability based upon the evidence that is of record.  38 C.F.R. § 3.655(a), (b).

As indicated by the Veteran's service treatment records, the Veteran demonstrated diminished left ankle and foot motion in February 1992, less than two months after his in-service injury.  His separation examination report documents ongoing complaints of left ankle and knee pain which appear to be attributable to his in-service injury.  Nonetheless, post-service treatment records indicate only sporadic reports of symptoms in his left ankle and foot and without any ongoing focused treatment related to his left foot.  At his March 2005 VA examination, the Veteran was able to produce full range of left ankle and foot motion which was not accompanied by any pain or further loss of motion after repetitive motion.  Further, the record does not indicate the presence of any ankylosis or malunion of any of the joints in the Veteran's left leg, ankle, and foot.  Accordingly, the disability picture presented by the evidence does not warrant the award of a compensable initial disability rating for the Veteran's residuals of a left distal fibula fracture under either DCs 5262 or 5271.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) to determine whether consideration of an extra-schedular rating is warranted in this case.  In doing so, the Board finds that the record does not show that the Veteran's residuals of his left distal fibula fracture are so exceptional or unusual as to warrant the assignment of higher disability ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case, however, does not show that the available schedular evaluations for the Veteran's disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalizations for his left foot and leg disability.  Further, the record shows that the Veteran has been continuously employed as a photolithography engineer, and moreover, there is no indication that his left foot and leg disability has interfered with his employment to a degree that is over and above that which is already contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of his left distal fibula fracture under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board also finds that there is no basis for "staged" ratings in this case.  Rather, the extent of the Veteran's disabilities, which have been shown upon examination, are fully contemplated by the initial disability ratings assigned.

In view of the foregoing, the Veteran is not entitled to a compensable disability rating for his residuals of his left distal fibula fracture.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Initial Disability Rating for Urticaria

In the RO's April 2005 rating decision, the Veteran's service-connected urticaria was assigned a non-compensable initial disability rating, effective from October 8, 2004 and pursuant to 38 C.F.R. § 4.118, DC 7825.  The Veteran now seeks a higher initial disability rating.  He has not asserted any arguments contesting the assigned effective date.

Under DC 7825, which provides the rating criteria for urticaria (hives), disabilities that are manifested by recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines and sympathomimetics, are assigned a 10 percent disability rating.  A 30 percent disability rating is warranted where urticaria is manifested by recurrent debilitating episodes occurring at least four times during the 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A schedular maximum 60 percent disability rating is assigned for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

Service treatment records show that the Veteran was treated in July 1990 for sudden onset of itching, redness, and blisters.  The Veteran received a tentative diagnosis of poison ivy and was prescribed Benadryl and calamine lotion.  Subsequent service treatment records from April 1991 document complaints of a rash on the Veteran's groin.  In October 1991, the Veteran returned with sudden onset of itching and blisters over his entire body.  The Veteran was diagnosed at that time with pruritic dermatitis which was treated with Benadryl.

Post-service treatment records again do not indicate regular or systematic treatment for the Veteran's urticaria.  VA treatment records from January 1993 reflect that the Veteran reported recurring hives that had been occurring for the past two years.  He stated that his most recent outbreak had been two months ago.  At a January 2003 VA treatment, he once again reported a history of hives.  An examination at that time, however, did not reveal the presence of any hives.

At a March 2005 VA examination, the Veteran reported that he had a sensitivity to chemicals and an allergy to dyes, detergents, and certain types of soaps.  He stated that such exposure caused hives all over his body, with sneezing and swelling of the scalp, lips, and the area around his eyes.  He reported that he breaks out in hives when he changes shampoos, soaps, or other day to day contact materials, and that these hives would last a couple of days at a time.  Although the Veteran stated that he has lost approximately two weeks in the past year due to the described hives, there is no indication in the examination report as to the frequency with which outbreaks had occurred in the preceding 12 month period.  Similarly, the Board notes that there is no corroborating evidence that documents that the Veteran had experienced any debilitation due to his hives.  The Veteran stated at the examination that he was not taking any medication for his hives at that time.

In view of the Veteran's failure to report, without cause, to his scheduled VA skin examinations in 2010 and 2011, the Board again notes that it will simply proceed to rate the Veteran's urticaria based upon the evidence that is currently of record.  38 C.F.R. § 3.655(a), (b).

Based upon the evidence, the Board finds that the Veteran is not entitled to a compensable disability rating for urticaria.  Although the evidence clearly suggests that the Veteran experiences periodic outbreaks of urticaria, there is no evidence to suggest that such outbreaks occur at a frequency of four or more times per year.  Moreover, there is no evidence that the Veteran has received any systematic treatment for his urticaria, much less, that he has been prescribed any antihistamines, sympathomimetics, or immunosuppressive therapy.  In the absence of such evidence, the Veteran may not be awarded a compensable initial disability rating for urticaria pursuant to DC 7825.

Also in relation to the Veteran's urticaria claim, the Board has considered application of 38 C.F.R. § 3.321 for possible consideration of an extra-schedular disability rating.  Once again, however, the Board notes that the Veteran's urticaria has not markedly interfered with his employment as a photolithography engineer.  Moreover, there is no evidence that the Veteran's urticaria has required any in-patient treatment, surgery, or hospitalization.  Hence, the Board finds that the Veteran's urticaria has not exhibited any other related factors such as those provided by the regulation as "governing norms."  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected urticaria under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. 218; Thun, 22 Vet. App. 111.

Additionally, the Board also finds that there is no basis for "staged" ratings in this case for the Veteran's urticaria.  Rather, the extent of the Veteran's disability, which has been shown upon examination, is fully contemplated by the assigned initial disability rating.

In view of the foregoing, the Veteran is not entitled to a compensable initial disability rating for urticaria.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for migraine headaches is granted.

Entitlement to a compensable initial disability rating for residuals of a left distal fibula fracture is denied.

Entitlement to a compensable initial disability rating for urticaria is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


